Citation Nr: 0530876	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  99-12 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected bilateral hearing loss.

2.  Entitlement to service connection for a skin disorder of 
the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which granted service connection for bilateral 
hearing loss rated at 0 percent, and denied service 
connection for a skin disorder of the feet.  In February 
2003, a Board decision remanded the case to the RO for 
further evidentiary development in light of Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Subsequently, the RO continued the 
noncompensable evaluation for bilateral hearing loss and 
continued the denial of service connection for a skin 
disorder of the feet.  The case has returned to the Board for 
further consideration.

The issue of service connection for a skin disorder of the 
feet is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  With respect to the veteran's claim for bilateral hearing 
loss, VA has satisfied its duty to notify and assist the 
appellant, and has obtained all relevant evidence necessary 
for the equitable disposition of the appellant's claim.

2.  The veteran has hearing loss in the right ear with a 
Numeric Designation of III and hearing loss in the left ear 
with a Numeric Designation of I.






CONCLUSION OF LAW

Criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.16, 4.85, Diagnostic Code 
6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this claim, there has been a 
substantial change in the law. On November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000 
(VCAA), which redefined VA's duty to assist, enhanced its 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement. See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002). This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date. VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107, note (Effective 
and Applicability Provisions) (West Supp. 2001).

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) must be considered.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, the claim was filed prior to the effective date of the 
VCAA, and a VCAA notice was sent to the claimant in March 
2001, subsequent to the issuance of the rating decision 
currently on appeal.  Even though the March 2001 letter 
followed the AOJ's unfavorable decision, the Board finds that 
the veteran was not prejudiced as the error was harmless 
because the RO readjudicated the claim and issued a 
subsequent October 2004 SSOC, which readjudicated the 
veteran's claims.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Moreover, the veteran was generally advised to 
submit any additional evidence that pertained to the matter, 
including via statement of the case and supplemental 
statement of the case.  Pelegrini, 18 Vet. App. at 121.  

The VCAA further requires that the VA must notify a claimant 
of any evidence that is necessary to substantiate the claim, 
as well as which evidence the Secretary will attempt to 
obtain and which evidence the claimant is responsible for 
producing.  38 U.S.C.A. § 5103(a).  In this case, the March 
2001 letter referred to above informed the veteran of 
information and evidence needed to substantiate and complete 
a claim of service connection.  Moreover, the veteran was 
generally advised to submit any additional evidence that 
pertained to the matter, including via statement of the case 
and supplemental statement of the case.  Pelegrini, 18 Vet. 
App. at 121.  

Also, the March 2001 letter informed the veteran of which 
portion of information should be provided by the claimant, 
and which portion VA would try to obtain on the claimant's 
behalf.  38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, including 
scheduling a VA medical examination when appropriate.  38 
C.F.R. § 3.159(c) (2005).  The RO obtained the veteran's 
service medical records, and scheduled him for numerous 
audiology exams, the last of which the veteran underwent in 
October 2003.  The veteran requested that the RO obtain a 
number of private physician records throughout the pendency 
of the claim.  Unfortunately, the RO was not able to obtain 
any private medical records because the veteran supplied 
incorrect and incomplete information regarding the 
whereabouts of the identified physicians.  The veteran 
informed the RO in March 2005 that he had no further evidence 
to submit.  

To the extent that VA has not provided the veteran with a 
medical examination related to his claim for a skin disorder 
of the feet, and with respect to the veteran's bilateral 
hearing loss claim, VA has fulfilled its duties to the 
veteran to the extent possible given the particular 
circumstances of this case.  As discussed below, the Board 
finds that the veteran is entitled to a medical examination 
with respect to his claim for a skin disorder of the feet.  

As such, with respect to the veteran's bilateral hearing loss 
claim, VA has fulfilled its duties to the veteran to the 
extent possible given the particular circumstances of this 
case.  Consequently, based on all of the foregoing, the Board 
finds that no further notice and/or development is required 
with respect to the bilateral hearing loss claim.

Laws and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

When, as here, the veteran timely appealed the rating 
initially assigned for the service-connected disability-just 
after establishing entitlement to service connection for it, 
VA must consider the claim in this context. This, in turn, 
includes determining whether the veteran is entitled to 
"staged" ratings to compensate him for times since filing 
his claim when his disability may have been more severe than 
at other times during the course of his appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

During the pendency of the veteran's claim, the schedule of 
ratings concerning evaluation of hearing impairment was 
amended.  On June 10, 1999 VA's Schedule for Rating 
Disabilities pertaining to the criteria for evaluating 
diseases of the ear and other sense organs, was amended to 
include disability from hearing loss.  64 Fed. Reg. 25202-
25210 (1999) (codified at 38 C.F.R. §§ 4.85-4.87).  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997).  Nevertheless, an evaluation under a new 
regulation cannot be made until the effective date of that 
regulation.  Fugere v. Derwinski, 972 F.2d 331 (Fed. Cir. 
1992).

In terms of rating bilateral hearing loss 38 C.F.R. § 4.85, 
as amended, is practically identical to the former version.  
Accordingly, the Board finds that evaluation under either 
version of 38 C.F.R. § 4.85 yields equivalent results.  
38 C.F.R. § 4.85(1999); 38 C.F.R. § 4.85 (2005).  

38 C.F.R. § 4.85, Diagnostic Code 6100 (2005), sets out the 
criteria for evaluating hearing impairment using pure tone 
threshold averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  Scores are simply matched against 
Table VI or VIA to find the numeric designation, then the 
designations are matched with Table VII to find the 
percentage evaluation to be assigned for the hearing 
impairment.  Table VIA will be used when the examiner 
certifies that use of the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc.  

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."


Analysis

On the authorized audiological evaluation in November 1998 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
40
70
LEFT
15
15
10
25
45

Pure tone averages were 37.75 for the right ear and 23.75 for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and of 100 percent in 
the left ear.

On the authorized audiological evaluation in December 2000 
pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
45
60
70
LEFT
50
45
40
45
60

Pure tone averages were 55 for the right ear and 47.5 for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 28 percent in the right ear and of 36 percent in 
the left ear.

On the authorized audiological evaluation in March 2001, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
20
50
70
LEFT
25
30
25
35
55

Pure tone averages were 41 for the right ear and 36 for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 92 percent in the right ear and of 92 percent in 
the left ear.

On the authorized audiological evaluation in October 2003 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
75
85
LEFT
15
15
20
40
65

Pure tone averages were 55 for the right ear and 35 for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 24 percent in the right ear and of 32 in the left 
ear.

The speech recognition test results of both December 2000 and 
October 2003 were certified as unreliable by the Chief of the 
Audiology Clinic, and will not be used in the present 
evaluation.  38 C.F.R. § 4.85(c) (1999); 38 C.F.R.§ 4.85(c) 
(2005).

When considering the pure tone average scores of the 
veteran's November 1998 audiological examination with Table 
VI of the schedule of ratings, the veteran has right ear 
hearing loss with a Numeric Designation of I and left ear 
hearing loss with a Numeric Designation of I, and there is no 
evidence of exceptional patterns of hearing impairment.  
Thus, when matched against Table VII, a noncompensable 
evaluation must be assigned on a schedular basis.  38 C.F.R. 
§ 4.85 (1999).  

When considering pure tone average scores of the veteran's 
December 2000 audiological examination with Table VIA of the 
schedule of ratings, the veteran has right ear hearing loss 
with a Numeric Designation of III and left ear hearing loss 
with a Numeric Designation of II and there is no evidence of 
exceptional patterns of hearing impairment.  Thus, when 
matched against Table VII, a noncompensable evaluation must 
be assigned on a schedular basis.  38 C.F.R. § 4.85 (2005).  

When considering the pure tone average scores of the 
veteran's March 2001 audiological examination with Table VI 
of the schedule of ratings, the veteran has right ear hearing 
loss with a Numeric Designation of I and left ear hearing 
loss with a Numeric Designation of I and there is no evidence 
of exceptional patterns of hearing impairment.  Thus, when 
matched against Table VII, a noncompensable evaluation must 
be assigned on a schedular basis.  38 C.F.R. § 4.85 (2005).    

When considering pure tone average scores of the veteran's 
latest October 2003 audiological examination with Table VIA 
of the schedule of ratings, the veteran has right ear hearing 
loss with a Numeric Designation of III and left ear hearing 
loss with a Numeric Designation of I and there is no evidence 
of exceptional patterns of hearing impairment.  Thus, when 
matched against Table VII, a noncompensable evaluation must 
be assigned on a schedular basis.  38 C.F.R. § 4.85 (2005).    

Although the veteran asserts that he is extremely limited as 
a result of his hearing loss, he has not identified any 
specific factors which may be considered to be exceptional or 
unusual in light of VA's schedule of ratings; the Board has 
been similarly unsuccessful in finding exceptional factors.  
Specifically, the veteran has not required frequent periods 
of hospitalization for his hearing loss and his treatment 
records are void of any finding of exceptional limitation 
beyond that contemplated by the schedule of ratings.  The 
Board does not doubt that limitation caused by hearing loss 
has an adverse impact on employability; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1 (2005).  


ORDER

Entitlement to an initial evaluation in excess of 0 percent 
for bilateral hearing loss is denied.  




REMAND

In light of the VCAA, further action is required. 

A medical examination should be afforded unless "no 
reasonable possibility" exists that an examination would aid 
in substantiating the veteran's claim.  Duenas v. Principi, 
18 Vet. App. 112 (2004) (per curiam); 38 U.S.C.A. § 5103A 
(West 2002).  VA will provide a medical examination when 
necessary to decide the claim, and an examination is 
necessary if the evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
diagnosed disability, or persistent or recurrent symptoms of 
disability, establishes that the veteran suffered an event, 
injury, or disease in service, and indicates that the claimed 
disability may be associated with the established event, 
injury, or disease in service.  38 C.F.R. § 3.159 (2005).

With respect to the issue of the skin disorder of the feet, a 
VA medical examination is warranted under the circumstances.  
Although the record does not contain competent medical 
evidence to decide the claim and does not contain a diagnosis 
of a present disability, it establishes that the veteran has 
complained of persistent skin problems of the feet since 
discharge, that the symptoms began in service and that the 
claimed skin disorder may be associated with service.  
Consequently, there is a reasonable possibility that an 
examination will aid in substantiating the veteran's claim 
for service connection for a skin disorder of the feet.  
38 U.S.C.A. § 5103A (West 2002). 

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded a VA 
medical examination to address the 
veteran's claim for a skin disorder of 
the feet.  In particular, the examiner 
should diagnose, if possible, any current 
skin disorder of the feet, and offer a 
nexus opinion concerning whether it is at 
least as likely as not that a currently 
manifested skin disorder of the feet is 
related to service.  The claims folder 
should be made available to the examiner 
for review before the examination.

2. Then, the RO should readjudicate the 
veteran's claim for service connection of 
a skin disorder of the feet.  If the 
determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the 
case and provide him the appropriate 
period of time in which to respond before 
this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


